DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/894,842, filed June 7, 2020, which claims priority to Provisional application 62/858,977, filed June 7, 2019.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of issued application 16/894,842, hereinafter ‘842. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-4 recite the same method and system as is set forth in ‘842. The only difference between the present claimed invention and ‘842 is the broadening of the claims of the current application. All recited limitations in the current application are similarly recited in ‘842.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khemka (2016/0378877).
	With respect to claims 1, 3, and 4, Khemka teaches in paragraph 0003, method for facilitating the recovery and return of lost physical items through a communication network. Figure 1 illustrates the method 100 for recovering lost items including the steps of adhering a label having a unique identifier thereon to a physical item (a unique label 140 affixed to the item 16); storing a database record including the unique identifier and a user identification (central application system 110 includes storing the name of the owner of the physical item – paragraph 0042, the first owner 10 inputs the item identification data displayed on the label 140 into an account in the central application system 110, which corresponds to the first user 10); recovering a lost physical item (second user 20 recovers item 16); receiving, by a client server, the unique identifier associated with the recovered lost physical item (paragraph 0044 – second user 20 uses mobile device to scan the unique identifier in order to access the central application system 110 through the Internet or in a cloud); searching, by a processing device, the database for a matching unique identifier with the unique identifier associated with the recovered lost physical item (paragraphs 0044-0045 – The second user inputs the item identification data of the unique label 140 attached to the found item 16. The identification data input is checked against the registered data in the central application system and a match is determined; and, lastly paragraph 0045 teaches communicating to the user the name of the owner of the recovered lost physical item through the communication network (if matched, an alert or notification message is sent to the first user 10, and the second user may also be notified of information pertaining to the first user – paragraph 0046). Also see paragraphs 0043 and 0056.
	With respect to claims 2 and 3, figures 5A-5G illustrate the client server providing a user interface for receiving notification and communicating through the communication network.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Daigle et al (2010/0046553), Del Toro (2015/0122883), Reynolds (2013/0144634).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 28, 2022